      Case 2:19-cv-01345-DSC-LPL Document 76 Filed 09/14/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BRANDON PAGE,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       2:19cv1345
                                              )       Electronic Filing
DTE MIDSTREAM, LLC, DTE                       )
MIDSTREAM APPALACHIA, LLC.,                   )
                                              )
               Defendant.                     )


                                     MEMORANDUM ORDER

September 14, 2020

       Plaintiff initiated this action on October 18, 2019, and the Complaint was docketed on the

same day. (ECF No. 1.) The case was referred to United States Magistrate Judge Lisa Pupo

Lenihan for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and Local Rules of Court 72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (ECF No. 65), filed on July 10,

2020, recommended that the Motion to Intervene filed by proposed Intervenor Applied

Consultants, Inc. (ECF No. 52) be granted. The parties were informed that in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules

of Court, that they had fourteen (14) days to file any objections, and that unregistered ECF users

were given an additional three (3) days pursuant to Federal Rule of Civil Procedure 6(d).

Objections were filed on By Plaintiff, Brandon Page, on July 24, 2020. Applied Consultants,

Inc. file a response to Page’s objection on August 7, 2020, and Page Replied on August 24, 2020.

       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 14th day of September, 2020,
      Case 2:19-cv-01345-DSC-LPL Document 76 Filed 09/14/20 Page 2 of 2


       IT IS HEREBY ORDERED that the Motion to Intervene (ECF No. 52) filed by

proposed Intervenor Applied Consultants, Inc. is GRANTED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No.65) of

Magistrate Judge Lenihan, dated July 10, 2020, is adopted as the Opinion of the Court.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Michael A. Josephson, Esquire
       Andrew W. Dunlap, Esquire
       Joshua P. Geist, Esquire
       William F. Goodrich, Esquire
       William Liles, Esquire
       Jennifer G. Betts, Esquire
       Andrea J. Johnson, Esquire



       (Via CM/ECF Electronic Mail)




                                               2
